


Exhibit 10.20

 

Smart & Final Inc.

 

2009 Executive Severance Plan

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

Article 1

 

1

 

 

 

Article 2

 

2

 

 

 

Article 3

 

3

 

 

 

Article 4

 

4

 

 

 

Article 5

 

5

 

 

 

Article 6

 

5

 

 

 

Article 7

 

6

 

 

 

Article 8

 

6

 

 

 

Article 9

 

7

 

 

 

Article 10

 

7

 

 

 

Article 11

 

9

 

 

 

Article 12

 

9

 

 

 

Exhibit A — Eligible Participants

 

A-1

 

 

 

Exhibit B — Separation Agreement and Full Release of All Claims

 

B-1

 

i

--------------------------------------------------------------------------------


 

Smart & Final Inc.
2009 Executive Severance Plan

 

Introduction

 

The purpose of this Smart & Final Inc. 2009 Executive Severance Plan (the
“Plan”) is to enable Smart & Final Inc. and its affiliates (the “Company”) to
offer a form of protection to the officers and other key employees of the
Company in the event their employment with the Company terminates.

 

Accordingly, the Company’s Board of Directors (the “Board”) adopted the Plan
effective August 1, 2009 for selected officers and key employees of the Company
and its affiliates in an effort to assist in replacing the loss of income caused
by a termination of employment under the circumstances described herein.

 

Except as specifically provided herein with respect to individual employment
agreements, the Plan supersedes any severance plans, policies and/or practices
of the Company in effect for employees who participate in the Plan, including,
but not limited to, the Smart & Final Inc. Amended and Restated 2004 Executive
Severance Plan, which terminated by its terms on May 31, 2009.  The severance
benefits payable under this Plan apply to covered termination of employments on
or after August 1, 2009.

 

The Plan is intended to alleviate some of the financial hardship that eligible
employees may experience when their employment is terminated for a reason
covered by the Plan.  In essence, benefits under the Plan are intended to be
supplemental unemployment benefits.  The benefits under the Plan are not
intended as deferred compensation and no individual shall have a vested right in
such benefits.

 

The Company, as the Plan sponsor, has the sole discretion to determine whether
an employee may be considered eligible for benefits under the Plan.  All actions
taken by the Company shall be in its role as the sponsor of the Plan, and not as
a fiduciary.  Nothing in the Plan will be construed to give any employee the
right to receive severance payments, except as set forth herein, or to continue
in the employment of the Company and any of its subsidiaries.  The Plan is
unfunded, has no trustee, and is administered by the Compensation Committee of
the Board (or such other committee appointed by the Board for purposes of
administering the Plan).  The Plan is intended to be an “employee welfare
benefit plan” within the meaning of section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and 29 C.F.R. §
2510.3-2(b) and is to be administered as a “top-hat” welfare plan exempt from
the substantive requirements of ERISA.

 

Article 1.   Establishment, Term and Purpose

 

1.1.                            Establishment of the Plan.  The Company hereby
establishes an executive severance plan to be known as the “Smart & Final Inc.
2009 Executive Severance Plan”.

 

1.2.                            Term of the Plan.  The Plan as set forth herein
will commence on August 1, 2009 and terminate on July 31, 2012, unless
terminated earlier by action of the Board with approval of

 

--------------------------------------------------------------------------------


 

a majority of the Participants in the Plan; provided, however, if the Board does
not earlier terminate the Plan, it will continue for successive twelve (12)
month periods until terminated by action of the Board within sixty (60) days
prior to the end of any applicable term.

 

1.3.                            Purpose of the Plan.  The purpose of the Plan is
to provide certain key employees of the Company employment protection and
financial security in the event of an involuntary termination.

 

Article 2.  Definitions

 

Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when the meaning is intended, the initial letter of the word is
capitalized:

 

2.1.                            “Base Salary” means the salary of record paid to
a Participant as annual salary, excluding amounts received under incentive or
other bonus plans, whether or not deferred.

 

2.2.                            “Beneficiary” means the persons or entities
designated or deemed designated by a Participant pursuant to Section 12.3
herein.

 

2.3.                            “Board” means Board of Directors of the Company.

 

2.4.                            “Cause” shall have the meaning ascribed thereto
in any effective employment agreement between the Company or a subsidiary of the
Company and the Participant, or if no employment agreement is in effect that
contains a definition of “cause,” then Cause shall mean a finding by the
Committee that the Participant has (i) committed a felony or a crime involving
moral turpitude, (ii) committed any act of gross negligence or fraud,
(iii) failed, refused or neglected to substantially perform his employment
duties (other than by reason of a physical or mental impairment) or to implement
the reasonable directives of the Company (in each case which, if curable, is not
cured within thirty (30) days after notice thereof to the Participant by the
Committee), (iv) violated any material policy of the Company (which, if curable,
is not cured within thirty (30) days after notice thereof to the Participant by
the Committee), or (v) engaged in fraud or misconduct that is materially
injurious to the Company, monetarily or otherwise.

 

2.5.                            “Code” means the United States Internal Revenue
Code of 1986, as amended.

 

2.6.                            “Committee” means the Compensation Committee of
the Board, or any other committee appointed by the Board to perform the
functions of the Compensation Committee.

 

2.7.                            “Company” means Smart & Final Inc., a Delaware
corporation (including any and all subsidiaries), or any successor thereto.

 

2.8.                            “Disability” shall mean, for all purposes of the
Plan, the incapacity of a Participant, due to injury, illness, disease, or
bodily or mental infirmity, to engage in the performance of substantially all of
the usual duties of employment with the Company, with reasonable accommodations
that do not cause an undue hardship, such Disability to be determined by the
Committee upon receipt and in reliance on competent medical advice from one
(1) or more individuals, selected by the Committee, who are qualified to give
such professional medical advice.

 

2

--------------------------------------------------------------------------------


 

2.9.                            “Effective Date” means August 1, 2009.

 

2.10.                     “Effective Date of Termination” means the date on
which a Qualifying Termination occurs which triggers the payment of Severance
Benefits hereunder.

 

2.11.                     “ERISA” means the Employee Retirement Income Security
Act of 1974, as amended.

 

2.12.                     “Participant” means an officer of the Company who
fulfills the eligibility and participation requirements, as provided in
Article 3 herein.

 

2.13.                     “Plan” means the Smart & Final Inc. 2009 Executive
Severance Plan.

 

2.14.                     “Qualifying Termination” means any of the events
described in Section 4.2 herein, the occurrence of which triggers the payments
of Severance Benefits hereunder.

 

2.15.                     “Retirement” shall have the meaning ascribed to such
term in the Company’s tax-qualified retirement plan.

 

2.16.                     “Severance Benefits” means the payment of severance
compensation as provided in Section 4.3 herein.

 

2.17.                     “Severance Period” shall mean for (i) Tier I
Participants, twenty-four (24) months, and (ii) Tier II Participants, twelve
(12) months.

 

2.18                        “Tier I Participant” shall mean a Participant who is
designated as a Tier I Participant on Exhibit A.

 

2.18                        “Tier II Participant” shall mean a Participant who
is designated as a Tier II Participant on Exhibit A.

 

Article 3.  Participation

 

3.1.                            Eligible Employees.  Individuals eligible to
participate in the Plan shall be those key employees of the Company who are
specifically designated as eligible to participate in the Plan by the Board and
listed on the attached Exhibit A.  The Board shall also designate on Exhibit A
each individual who is a Tier I Participant and Tier II Participant for purposes
of the Plan.  After the Effective Date, the Board may, in its sole and absolute
discretion, designate additional key employees of the Company as eligible to
participate in the Plan by amending Exhibit A to reflect such additional
Participants.  Unless specifically designated by the Board as eligible to
participate in the Plan, no other individual employed by the Company shall be
eligible to participate in the Plan.

 

3.2.                            Release.  As a condition of receiving benefits
hereunder, a Participant shall be required to provide the Company with a release
of all claims of any kind whatsoever against the Company and its Affiliates,
their officers, directors and employees, known or unknown, as of the date of his
or her termination of employment.  The release shall be in such form as
requested by the Company, in substantially the form set forth in Exhibit B.

 

3

--------------------------------------------------------------------------------

 

Article 4.  Severance Benefits

 

4.1.                            Right to Severance Benefits.  A Participant
shall be entitled to receive from the Company the Severance Benefits, as
described in Section 4.3 herein, if a Participant’s employment with the Company
ends for any reason specified in Section 4.2 herein, and the Participant
executes, and does not revoke, the release, in substantially the form set forth
in Exhibit B.  Participants shall not be entitled to receive Severance Benefits
if they are terminated for Cause, or if their employment with the Company ends
due to death, Disability, or resignation for any reason or no reason, including
on account of Retirement.

 

4.2.                            Qualifying Termination.  If the Participant’s
employment by the Company is involuntarily terminated by the Company for any
reason other than on account of Cause, death or Disability, the Participant
shall be entitled to the payment of Severance Benefits under the Plan.

 

4.3.                            Description of Severance Benefits.  In the event
that a Participant becomes entitled to receive Severance Benefits, as provided
in Sections 4.1 and 4.2 herein and executes and does not revoke the release, as
described in Section 3.2, the Company shall pay to the Participant and provide
him or her with the following:

 

(a)                                 Continued regular payments of the
Participant’s Base Salary, at the highest annual rate in effect at any time up
to an including the Effective Date of Termination, through the end of the
Severance Period.  Unless delay is required as described in Article 9 below,
payment will commence within sixty (60) days following the Effective Date of
Termination.

 

(b)                                 An amount equal to the annual bonus that the
Participant would be entitled to receive under the Company’s annual bonus plan,
if any, had the Participant not experienced a Qualifying Termination during the
performance period for such annual bonus plan and based on the attainment of the
relevant performance goals for the performance period, multiplied by a fraction,
the numerator of which is the number of days during the performance period in
which the Participant was employed by the Company and the denominator of which
is 365.  The Participant shall receive the pro rata bonus, if any, payable
pursuant to this subsection at the same time that the Company pays bonuses to
its continuing employees under such annual bonus plan.

 

(c)                                  A continuation of the welfare benefits of
medical (including the Executive Medical Reimbursement Plan), dental and vision
insurance, through the earlier of (1) the end of the Severance Period or
(2) until the Participant obtains eligibility of welfare benefits from a
subsequent employer.

 

Benefits provided under this Section 4.3(b) shall be provided to Participants at
the same premium cost, and at the same coverage level, as in effect as of the
Participant’s Effective Date of Termination.

 

However, in the event the premium cost and/or level of coverage shall change for
all employees of the Company, the cost and/or coverage level, likewise, shall
change for each Participant in a corresponding manner.

 

4

--------------------------------------------------------------------------------


 

(d)                                 For a period of twelve (12) months after the
Effective Date of Termination the Company will provide the Participant with
reasonable executive level outplacement services that are directly related to
the Participant’s termination of employment with the Company.

 

4.4.                            Termination for Disability.  If a Participant’s
employment is terminated due to Disability, the Participant shall receive his or
her Base Salary and accrued vacation through the Effective Date of Termination,
at the rate then in effect, plus all other amounts to which the Participant is
entitled under any compensation plans of the Company at the time such payments
are due, and the Company shall have no further obligations to the Participant
under the Plan.

 

4.5.                            Termination for Death or Resignation.  If a
Participant’s employment is terminated by reason of his or her death or
resignation for any reason or no reason, including on account of Retirement, the
Company shall pay the Participant (or his or her Beneficiary in the event of
death) his or her full Base Salary and accrued vacation through the Effective
date of Termination, at the rate then in effect, plus all other amounts to which
the Participant is entitled under any compensation plans of the Company at the
time such payments are due, and the Company shall have no further obligations to
the Participant under the Plan.

 

4.6.                            Termination for Cause.  If a Participant’s
employment is terminated by the Company for Cause, the Company shall pay the
Participant his or her full Base Salary and accrued vacation through the
Effective Date of Termination, at the rate then in effect, plus all other
amounts to which the Participant is entitled under any compensation plans of the
Company, at the time such payments are due, and the Company shall have no
further obligations to the Participant under the Plan.

 

Article 5.  Withholding of Taxes; Funding

 

5.1.                            Withholding of Taxes.  The Company shall be
entitled to withhold from any amounts payable under the Plan all taxes as
legally shall be required (including, without limitation, any United States
federal taxes, and any other state, city, or local taxes).

 

5.2.                            Funding.  The Plan shall be funded out of the
general assets of the Company as and when benefits are payable under the Plan. 
All Participants shall be solely general creditors of the Company.

 

Article 6.  Arbitration.

 

Participants shall have the right and option to elect (in lieu of litigation) to
have any dispute or controversy arising under or in connection with the Plan
settled by arbitration, conducted before a panel of three (3) arbitrators
sitting in a location selected by the Participant within fifty (50) miles from
the location of his job with the Company, in accordance with the rules of the
American Arbitration Association then in effect.

 

Judgment may be entered on the award of the arbitrator in any court having
proper jurisdiction.  All expenses of such arbitration, including the fees and
expenses of the counsel for the Participant, shall be borne by the Company;
provided, however, that the Company shall be

 

5

--------------------------------------------------------------------------------


 

reimbursed by the Participant for all such fees and expenses in the event the
Participant fails to prevail with respect to any material issue of dispute in
connection with such legal action.

 

Article 7.  Restrictions

 

7.1.                                  Limitation on Benefits.  Benefits will be
paid pursuant to this Plan for the period that Executive is unemployed or
otherwise performs services for a business or entity that does not directly
compete with the Company.  Should Executive, without the prior written consent
of the Company, perform services for a business or entity that directly competes
with the Company (or its successors and assigns), the Company’s obligation to
pay benefits under this Plan will terminate, and Executive will not be entitled
to any payments or benefits under the Plan.

 

7.2.                                  Disclosure of Information.  Participants
recognize that they have access to and knowledge of certain confidential and
proprietary information of the Company which is essential to the performance of
their duties as employees of the Company.  Participants will not, during or
after the term of their employment by the Company, in whole or in part, disclose
such information to any person, firm, corporation, association, or other entity
for any reason or purpose whatsoever, nor shall he make use of any such
information for their own purposes.

 

7.3.                                  Covenants Regarding Other Employees. 
During the term of the Plan, and for a period of twenty-four (24) months
following the termination of a Participant’s employment, each Participant agrees
not to attempt to induce any employee of the Company to terminate his or her
employment with the Company, accept employment with any competitor of the
Company, or to interfere in a similar manner with the business of the Company.

 

Article 8.  Successors and Assignment

 

8.1.                                  Successors to the Company.  The Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) of all or substantially all of the business and/or
assets of the Company or of any division or subsidiary thereof to expressly
assume and agree to perform the Company’s obligations under the Plan in the same
manner and to the same extent that the Company would be required to perform them
if no such succession had taken place.

 

8.2.                                  Assignment by the Participant.   Except in
the event of death, a Participant does not have the power to transfer, assign,
anticipate, mortgage or otherwise encumber any rights or any amounts payable
under this Plan; nor will any such rights or amounts payable under this Plan be
subject to seizure, attachment, execution, garnishment or other legal or
equitable process, or for the payment of any debts, judgments, alimony, or
separate maintenance, or be transferable by operation of law in the event of
bankruptcy, insolvency, or otherwise.  In the event a Participant attempts to
assign, transfer or dispose of such right, or if an attempt is made to subject
such right to such process, such assignment, transfer or disposition will be
null and void.  If a Participant dies while any amount would still be payable to
him or her hereunder had he or she continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of the
Plan, to the Participant’s Beneficiary.  If the Participant has not named a
Beneficiary, then such amounts shall be paid to the Participant’s devisee,
legatee, or other designee, or if there is no such designee, to the
Participant’s Beneficiary.

 

6

--------------------------------------------------------------------------------


 

Article 9.  Code Section 409A

 

Notwithstanding the other provisions hereof, this Plan is intended to comply
with the requirements of section 409A of the Code, to the extent applicable, and
this Plan shall be interpreted to avoid any penalty sanctions under section 409A
of the Code.  Accordingly, all provisions herein, or incorporated by reference,
shall be construed and interpreted to comply with section 409A of the Code and,
if necessary, any such provision shall be deemed amended to comply with section
409A of the Code and regulations thereunder.  If any payment or benefit cannot
be provided or made at the time specified herein without incurring sanctions
under section 409A of the Code, then such benefit or payment shall be provided
in full at the earliest time thereafter when such sanctions will not be
imposed.  All payments to be made upon a termination of employment under this
Agreement that are deferred compensation may only be made upon a “separation
from service” under section 409A of the Code.  For purposes of section 409A of
the Code, each payment made under this Plan shall be treated as a separate
payment.  In no event may a Participant, directly or indirectly, designate the
calendar year of payment.

 

To the maximum extent permitted under section 409A of the Code, the Severance
Benefits payable under this Plan are intended to comply with the “short-term
deferral exception” under Treas. Reg. §1.409A-1(b)(4), and any remaining amount
is intended to comply with the “separation pay exception” under Treas. Reg.
§1.409A-1(b)(9)(iii); provided, however, any portion of the Severance Benefits
that are payable to a Participant during the six (6) month period following the
Participant’s Effective Date of Termination that does not qualify within either
of the foregoing exceptions and constitutes deferred compensation subject to the
requirements of section 409A of the Code, then such amount shall hereinafter be
referred to as the “Excess Amount.”  If at the time of the Participant’s
separation from service, the Company’s (or any entity required to be aggregated
with the Company under section 409A of the Code) stock is publicly-traded on an
established securities market or otherwise and the Participant is a “specified
employee” (as defined in section 409A of the Code and determined in the sole
discretion of the Company (or any successor thereto) in accordance with the
Company’s (or any successor thereto) “specified employee” determination policy),
then the Company shall postpone the commencement of the payment of the portion
of the Excess Amount that is payable within the six (6) month period following
the Participant’s Effective Date of Termination with the Company (or any
successor thereto) for six (6) months following the Participant’s Effective Date
of Termination with the Company (or any successor thereto).  The delayed Excess
Amount shall be paid in a lump sum to the Participant within ten (10) days
following the date that is six (6) months following the Participant’s Effective
Date of Termination with the Company (or any successor thereto) and any
remaining installments shall continue to be paid to the Participant on their
original schedule.  If the Participant dies during such six (6) month period and
prior to the payment of the portion of the Excess Amount that is required to be
delayed on account of section 409A of the Code, such Excess Amount shall be paid
to the personal representative of the Participant’s Beneficiary within sixty
(60) days after the Participant’s death.

 

Article 10.  Claims Procedures

 

Any request or claim for Severance Benefits shall be deemed to be filed when a
written request is made by the claimant or the claimant’s authorized
representative which is reasonably calculated to bring the claim to the
attention of the Committee.

 

7

--------------------------------------------------------------------------------


 

The Committee, or its designee, shall advise the claimant or such claimant’s
representative, in writing or in electronic form, of its decision within ninety
(90) days of receipt of the claim for Severance Benefits, unless special
circumstances require an extension of such ninety (90) day period for not more
than an additional ninety (90) days.  Where such extension is necessary, the
claimant shall be given written notice of the delay before the expiration of the
initial ninety (90) day period, which notice shall set forth the reasons for the
delay and the date the Committee expects to render its decision.  If the
extension is necessary because the claimant has failed to submit the information
necessary to decide the claim, the Committee’s period for responding to such
claim shall be tolled until the date the claimant responds to the request for
additional information.  The response shall (i) be in writing or in electronic
form, (ii) be written in a manner calculated to be understood by the claimant,
and (iii) in the case of an adverse benefit determination: (a) set forth the
specific reason(s) for the denial of benefits; (b) contain specific references
to Plan provisions on which the denial is based; (c) describe any additional
material and information, if any, necessary for the claim for benefits to be
perfected, and an explanation of why such material or information is necessary;
and (d) describe the Plan’s review procedures and the time limits applicable to
such procedures, and include a statement of the claimant’s right to bring a
civil action under section 502(a) of ERISA following an adverse benefit
determination on review.

 

If the claimant fails to appeal the Committee’s adverse benefit determination,
in writing, within sixty (60) days after its receipt by the claimant, the
Committee’s determination shall become final and conclusive.

 

If the claimant appeals the Committee’s adverse benefit determination in a
timely fashion, the Committee shall reexamine all issues relevant to the
original denial of benefits.  Any such claimant or his or her duly authorized
representative may review any relevant documents and records, free of charge,
including documents and records that were relied upon in making the benefit
determination, documents submitted, considered or generated in the course of
making the benefit determination (even if such documents were not relied upon in
making the benefit determination), and documents that demonstrate compliance, in
making the benefit determination, with the Plan’s required administrative
processes and safeguards.  In addition, the claimant or his duly authorized
representative may submit, in writing, any documents, records, comments or other
information relating to such claim for benefits.  In the course of the review,
the Committee shall take into account all comments, documents, records and other
information submitted by the claimant or his duly authorized representative
relating to such claim, regardless of whether it was submitted or considered as
part of the initial benefit determination.

 

The Committee shall advise the claimant or such claimant’s representative, in
writing or in electronic form, of its decision within sixty (60) days of receipt
of the written appeal, unless special circumstances require an extension of such
sixty (60) day period for not more than an additional sixty (60) days.  Where
such extension is necessary, the claimant shall be given written notice of the
delay before the expiration of the initial sixty (60) day period, which notice
shall set forth the reasons for the delay and the date the Committee expects to
render its decision.  In the event of an adverse benefit determination on
appeal, the Committee shall advise the claimant, in a manner calculated to be
understood by the claimant of: (i) the specific reason(s) for the adverse
benefit determination; (ii) the specific Plan provisions on which the decision
was based; (iii) the claimant’s right to receive, upon request and free of
charge, and reasonable access

 

8

--------------------------------------------------------------------------------


 

to, copies of all documents, records and other information relevant to such
claim; and (iv) a statement describing any voluntary appeals procedures offered
by the Plan, the claimant’s right to obtain information about such procedures,
and a statement of the claimant’s right to bring an action under section
502(a) of ERISA.

 

No person may bring an action for any alleged wrongful denial of Plan benefits
in a court of law unless the claims procedures set forth above are exhausted and
a final determination is made by the Committee.  If a Participant or other
interested person challenges a decision of the Committee, a review by the court
of law will be limited to the facts, evidence and issues presented to the
Committee during the claims procedure set forth above.  Facts and evidence that
become known to you or other interested person after having exhausted the claims
procedure must be brought to the attention of the Committee for reconsideration
of the claims determination.  Issues not raised with the Committee will be
deemed waived.

 

Article 11.  Administration

 

The Committee will be the plan administrator of the Plan and the named fiduciary
of the Plan for purposes of ERISA.  The Committee may, however, delegate to any
person, committee or entity any of its power or duties under the Plan.  The
Committee will be the sole judge of the application and interpretation of the
Plan, and will have the discretionary authority to construe the provisions of
the Plan and to resolve disputed issues of fact.  The Committee will have the
sole authority to make determinations regarding eligibility for benefits.  The
decisions of the Committee in all matters relating to the Plan that are within
the scope of its authority (including, but not limited to, eligibility for
benefits, Plan interpretations, and disputed issues of fact) will be final and
binding on all parties.

 

Article 12.  Miscellaneous

 

12.1.                     Notice of Termination.  Any termination covered by
this Plan shall be communicated by Notice of Termination.  For purposes of the
Plan, a “Notice of Termination” shall mean a written notice which shall indicate
the specific termination provision in the Plan relied upon, and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Participant’s employment under the provision so indicated.

 

12.2.                     Employment Status.  Except as may be provided under
any other agreement between a Participant and the Company, the employment of the
Participant by the Company is “at will”, and may be terminated by either the
Participant or the Company at any time, subject to applicable law.  Nothing
contained herein shall constitute an employment contract or guarantee of
employment or confer any other rights except as set forth herein.

 

12.3.                     Beneficiaries.  Each Participant may designate one or
more persons or entities as the primary and/or contingent Beneficiaries of any
Severance Benefits owing to the Participant under the Plan.  Such designation
must be in the form of a signed writing acceptable to the Committee. 
Participants may make or change such designations at any time.

 

9

--------------------------------------------------------------------------------


 

12.4.                     Gender and Number.  Except where otherwise indicated
by the context, any masculine term used herein also shall include the feminine;
the plural shall include the singular, and the singular shall include the
plural.

 

12.5.                     Modification.  No provision of the Plan may be
modified, waived, or discharged unless such modification, waiver, or discharge
is agreed to in writing and signed by a majority of the affected Participants
and by an authorized member of the Committee, or by the respective parties’
legal representatives and successors.  No consent of a majority of the affected
Participants is required if the modification, waiver or discharge is not
material or for the benefit of a Participant.

 

12.6.                     Applicable Law.  To the extent not preempted by the
laws of the United States, the laws of the State of California, shall be the
controlling law in all matters relating to the Plan.

 

12.7.                     Liability.  No member of the Committee and no officer,
director or employee of the Company or any Affiliate shall be liable for any
inaction with respect to his or her functions under the Plan unless such action
or inaction is adjudged to be due to gross negligence, willful misconduct or
fraud.  Further, no member of the Committee shall be personally liable merely by
virtue of any instrument executed by him or her or on his or her behalf as a
member of the Committee.

 

12.8.                     Indemnification.  The Company shall indemnify, to the
full extent permitted by law and its Certificate of Incorporation and By-laws
(but only to the extent not covered by insurance) its officers and directors
(and any employee involved in carrying out the functions of the Company under
the Plan) and each member of the Committee against any expenses, including
amounts paid in settlement of a liability, which are reasonably incurred in
connection with any legal action to which such person is a party by reason of
his or her duties or responsibilities with respect to the Plan, except with
regard to matters as to which he or she shall be adjudged in such action to be
liable for gross negligence, willful misconduct or fraud in the performance of
his or her duties.

 

12.9.                     Headings.  The headings of the Plan are inserted for
convenience of reference only and shall have no effect upon the meaning of
provisions hereof.

 

12.10.              Incompetency.  In the event that the Committee finds that a
Participant (or designated beneficiary) is unable to care for his or her affairs
because of illness or accident, then benefits payable hereunder, unless claim
has been made therefor by a duly appointed guardian, committee, or other legal
representative, may be paid in such manner as the Committee shall determine, and
the application thereof shall be a complete discharge of all liability for any
payments or benefits to which such participant (or designated beneficiary) was
or would have been otherwise entitled under the Plan.

 

12.11.              Payments to a Minor.  Any payments to a minor from the Plan
may be paid by the Committee in its sole and absolute discretion (a) directly to
such minor; (b) to the legal or natural guardian of such minor; or (c) to any
other person, whether or not appointed guardian of the minor, who shall have the
care and custody of such minor.  The receipt by such individual shall be a
complete discharge of all liability under the Plan therefor.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed this
30th day of July, 2009.

 

 

SMART & FINAL INC.

 

 

 

 

 

By:

/s/ Jeff Whynot

 

 

 

 

Its:

Senior Vice President, Human Relations

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ELIGIBLE PARTICIPANTS

 

[Note:  The Board approved Exhibit A list of participants is retained in the
offices of the Senior Vice President of Human Resources and the Senior Vice
President and General Counsel.]

 

A-1

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Separation Agreement and Full Release of All Claims

 

This Separation Agreement and Full Release of All Claims (“Agreement”) is made
by and between                    (“Executive”) and Smart & Final Inc., Smart &
Final Holdings Corp., Smart & Final Stores LLC, their subsidiary companies,
affiliated companies, and all other companies operated or controlled by them,
together with their current and former respective shareholders, directors,
officers, employees, agents, attorneys, insurers, successors, and assigns
(collectively “Smart & Final” or the “Company”).

 

RECITALS

 

A.                                    In exchange for the mutual promises and
obligations contained herein, Executive and Smart & Final (the “parties”) have
agreed that Executive’s employment with the Company shall terminate.

 

B.                                    Executive is a participant in the Smart &
Final Inc. 2009 Executive Severance Plan (“Plan”).  Executive’s employment with
Smart & Final will terminate on               (the “Effective Date of
Termination”), which will be treated as a Qualifying Termination under the Plan.

 

C.                                    The  Effective Date of this Agreement
shall be eight days after Executive executes this Agreement, assuming that the
Executive does not revoke it.  If Executive revokes this Agreement after
executing it, it will never be effective and Executive will not be entitled to
benefits under either this Agreement or the Plan.

 

D.                                    The “Severance Period” shall mean the
period commencing on the Effective Date of Termination and continuing for
         months through              .

 

E.                                     As required by the Plan, and in
consideration for receipt of the Severance Benefits under the Plan and such
other and further consideration as set forth herein, Executive hereby knowingly
and voluntarily executes this Agreement.

 

TERMS

 

1.                                      Separation Benefit.  Executive shall be
entitled to the Severance Benefit as follows:

 

a.  Within sixty (60) days after the Effective Date of Termination, Smart &
Final agrees to pay Executive the amount of $              per pay period less
applicable withholdings for      pay periods.  These payments will be paid to
Executive by Smart & Final on its regular payroll dates.

 

b.  An amount equal to the annual bonus that Executive would be entitled to
receive under Smart & Final’s annual bonus plan, if any, had Executive not
experienced a Qualifying Termination during the performance period for such
annual bonus plan and based on

 

B-1

--------------------------------------------------------------------------------


 

the attainment of the relevant performance goals for the performance period,
multiplied by a fraction, the numerator of which is the number of days during
the performance period in which Executive was employed by Smart & Final and the
denominator of which is 365.  Executive shall receive such pro rata bonus, if
any, at the same time that Smart & Final pays bonuses to its continuing
employees under such annual bonus plan.

 

c.  The Company will provide Executive with executive level outplacement
benefits.  The outplacement benefit is described by Attachment A to this
Agreement.

 

d.  Smart & Final agrees that it will maintain Executive’s participation in its
group medical, dental, and vision plans to the extent that Executive is
currently participating in such plans through the earlier of               or
until Executive is eligible to participate in medical (including an Executive
Medical Reimbursement Plan), dental or vision plans of a subsequent employer,
provided, however, that Smart & Final is obligated to continue participation in
group plans only to the same extent and on such terms as Smart & Final provides
such benefits to its other employees.  Consequently, should Smart & Final
discontinue or change benefits with respect to its employees, Executive’s
benefit continuation will be subject to the same changes.  Executive agrees to
notify Smart & Final when [he/she] becomes eligible to participate in the
benefit plans of a subsequent employer.  Provision of benefits under this
section is contingent on the Executive continuing to make co-payments of
premiums at the same level and cost as if Executive were an active employee of
the Company

 

2.                                      Separation Date.  Executive shall
continue working until               (“the Separation Date”), at which time
Executive shall cease being employed by Smart & Final.

 

3.                                      No Admission of Liability.  The parties
agree that this Agreement, and performance of the acts required by it, does not
constitute an admission of liability, culpability, negligence or wrongdoing on
the part of anyone, and will not be construed for any purpose as an admission of
liability, culpability, negligence or wrongdoing by any party.

 

4.                                      Release.  Executive for
[himself/herself], and [his/her] heirs, executors, administrators, assigns and
successors, fully and forever waives, releases, discharges and forever acquits
Smart & Final and its predecessors and successors, subsidiaries, affiliates,
parents, related entities, shareholders, directors, employees, agents,
attorneys, and assigns with respect to any and all claims, liabilities and
causes of action, of every nature, kind and description, in law, equity or
otherwise, which have arisen, occurred or existed at any time prior to the
signing of this Agreement, including, without limitation, any and all claims,
liabilities and causes of action arising out of or relating to the offer of
employment to Executive, the terms and conditions of Executive’s employment, all
claims for disputed wages, Executive’s employment with Executive or the
cessation of that employment.

 

5.                                      Release of Employment Related Claims. 
Executive understands and agrees that [he/she] is waiving and releasing any and
all rights [he/she] may have had, now has, or in the future may have, to pursue
any and all remedies available to him under any employment-related cause of
action, including without limitation, claims of wrongful discharge, breach of
contract, breach of the covenant of good faith and fair dealing, fraud,
violation of public policy, defamation, discrimination, physical injury,
emotional distress, claims under Title VII of the

 

B-2

--------------------------------------------------------------------------------


 

Civil Rights Act of 1964, as amended, the Age Discrimination in Employment Act
of 1967, as amended, the Americans With Disabilities Act, the Federal
Rehabilitation Act, the Family and Medical Leave Act, the California Fair
Employment and Housing Act, the Equal Pay Act of 1963, the California Family
Rights Act, the provisions of the California Labor Code and any other federal,
state or local laws and regulations relating to employment, conditions of
employment (including wage and hour laws) and/or employment discrimination.  The
only claims not covered by this release are those arising after execution of
this Agreement, claims for workers’ compensation benefits, claims for
unemployment benefits, and any other claims that cannot be waived and/or
released under applicable state law.

 

6.                                      Release of Unknown Claims.  It is
understood and agreed by Executive that this Agreement shall act as a full
accord and satisfaction, and as a bar to all claims of every nature and kind
whatsoever, known or unknown, suspected or unsuspected directly or indirectly
relating to or arising from Executive’s employment with Smart & Final, or
directly or indirectly relating to or arising from the Plan.  Executive hereby,
and for [his/her] legal representatives, successors and assigns, expressly
waives and relinquishes all rights and benefits afforded by section 1542 of the
California Civil Code, and any other comparable state or federal statute or law,
and does so understanding and acknowledging the significance and consequences of
such a specific waiver of section 1542.  Section 1542 of the California Civil
Code states as follows:

 

“A general release does not extend to claims which the creditor [Executive] does
not know or suspect to exist in [his/her] favor at the time of executing the
release, which if known by him must have materially affected [his/her]
settlement with the debtor [Smart & Final].”

 

Executive expressly waives and relinquishes any and all rights and benefits
which [he/she] may have under (or which may be conferred upon him by) the
provisions of California Civil Code section 1542, as well as under any similar
state or federal statute, to the fullest extent [he/she] may lawfully waive such
rights or benefits.  In connection with this waiver, Executive acknowledges that
[he/she] is aware that new, additional and/or different facts and/or claims may
hereafter be discovered other than those now known or believed to be true with
respect to this release, but that it is [his/her] intention to hereby fully,
finally and forever release and discharge Smart & Final, and thus this Agreement
shall remain in effect as a full and complete release regardless of the later
discovery or existence of any such new, additional and/or different facts or
claims.

 

7.                                      Cooperation.  Executive agrees to
cooperate with the Company in the preparation, investigation, prosecution and
defense of any legal matters and/or governmental investigations involving
Smart & Final provided, however, that the Company shall pay any and all directly
related expenses reasonably incurred by Executive due to such cooperation.

 

8.                                      Return of Property.  Upon the Separation
Date, the Executive shall promptly return to the Company any and all property of
the Company, including any keys, Company vehicles, credit cards, passwords,
cellular telephones, computers, software, hardware, manuals, equipment,
furniture, or any other tangible or intangible property of the Company which
[he/she] may have in [his/her] possession, custody or control.  Executive
further agrees to fully and voluntarily cooperate with Company personnel in: 
(1) the transition of any duties, information

 

B-3

--------------------------------------------------------------------------------


 

or other business of the Company; (2) any communication to staff or
subordinates; (3) the disclosure of any material Company business currently
underway; and (4) taking all steps necessary to safeguard and secure any Company
equipment, programs, data, and access thereto and to refrain from any action
that would jeopardize same.

 

9.                                      Confidentiality.  With the exception of
necessary disclosure to [his/her] legal counsel (whom the Company has advised
Executive to consult) or tax advisors, the parties mutually agree not to
disclose, publicize or allow or cause to be publicized or disclosed any of the
terms and conditions of this Agreement, or the fact that this or any other
settlement or agreement has been entered into or executed.  Executive shall not
disparage or negatively criticize the Company, its management, its products, or
any of its employees to any person in any manner whatsoever.  The Company shall
not disparage or negatively criticize Executive in any manner whatsoever.

 

10.                               Propriety Information.  Executive acknowledges
and agrees that [he/she] has had access to certain “Confidential Information” of
the Company.  Confidential Information as used throughout this Agreement means
any secret or proprietary information not generally available to the public
relating directly to the Company’s business and that of the Company’s affiliated
companies and subsidiaries, including, but not limited to, sales, software,
technical compilations, products, customer lists, pricing policies, employment
records and policies, operational methods, marketing plans and strategies,
product development techniques or plans, business acquisition plans, personnel
acquisition plans, methods of manufacture, technical processes, designs and
design projects, inventions and research programs, trade “know-how,” trade
secrets (as defined in California Civil Code section 3426.1(d)), specific
software, algorithms, computer processing systems, object and source codes, user
manuals, systems documentation, and other business affairs of the Company and
the Company’s affiliated companies and subsidiaries.  Executive agrees to keep
strictly confidential all Confidential Information and will not disclose any
Confidential Information to any competitor, third person, firm, corporation,
association, or entity for any purpose.  Any breach of the provisions of this
confidentiality provision shall be deemed a material breach of this Agreement.

 

It is understood and agreed that the promises and representations as to the
confidentiality and non-disparagement provisions contained in paragraphs 9 and
10 of this Agreement constitute a material consideration of this Agreement, and
any breach by either of the parties of said confidentiality and/or
non-disparagement provisions shall be deemed a material breach of this
Agreement.  Further, Executive agrees that in the event of any breach of these
provisions, monetary damages are not adequate and the Company may seek
injunctive or other equitable relief to prevent any further breach in any court
of competent jurisdiction.

 

[Note:  Paragraph 11  would only be applicable if Executive is 40 or older and 
terminated in connection with a reduction in force.]

 

11.                               Reduction in Force Disclosures.  Executive
understands that Employer conducted a restructuring during the week of
             that resulted in the elimination of many positions.  The offer of
benefits contained in this Agreement is made pursuant to the Plan.  Executive
understands that the Company made reduction-in-force decisions based on factors
including business need for the position as well as employee seniority and prior
performance

 

B-4

--------------------------------------------------------------------------------


 

history.  Attached to this Agreement as Exhibit C is a complete list of titles
and ages of those employees selected for lay-off and those not selected in
Executive’s decisional unit.  EXECUTIVE IS ADVISED TO CONSULT WITH AN ATTORNEY
OF [HIS/HER] OWN CHOOSING REGARDING THIS AGREEMENT.

 

[Note:  The time for consideration for Executives who are under 40 is seven
days.  The time for consideration for Executives who are 40 or older and
terminated in connection with a reduction in force is 45 days.  The time for
consideration for Executives who are 40 or older and not terminated in
connection with a reduction in force is 21 days.]

 

12.                               Time for Consideration.  Executive
acknowledges that this Agreement was presented to him on or before
             and that [he/she] is entitled to have until              to
consider this Agreement.  Executive executes this Agreement having had
sufficient time within which to consider its terms.  Executive represents that
if [he/she] executes this Agreement before the time for consideration has
elapsed, [he/she] does so voluntarily, and that [he/she] voluntarily waives any
remaining consideration period.

 

[Note:  Paragraph 13 applies only to Executives who are 40 or older.]

 

13.                               Revocation.  Executive understands that after
executing this Agreement, [he/she] has the right to revoke it within seven
(7) days after [his/her] execution of it.  Executive understands that this
Agreement will not become effective and enforceable unless the seven (7) day
revocation period passes and Executive does not revoke the Agreement in
writing.  Executive understands that this Agreement may not be revoked after the
seven (7) day revocation period has passed.  Executive understands that any
revocation of this Agreement must be made in writing and personally delivered to
the Senior Vice President of Human Resources, at Smart & Final’s corporate
offices in the City of Commerce, within the seven (7) day period.  Executive
understands that [he/she] will not be entitled to receive the benefits described
in this Agreement until after the revocation period has passed and Executive has
not revoked this Agreement.  The Effective Date of this Agreement shall be the
eighth day after Executive’s execution of this Agreement.

 

14.                               Voluntary Execution.  Executive hereby
warrants and represents that [he/she] has carefully read and fully understands
all the provisions of this Agreement, and the terms and conditions set forth
herein.  Moreover, Executive has consulted with advisors of [his/her] choosing
and that [he/she] has voluntarily entered into this Agreement.

 

15.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, all of
which shall constitute one and the same instrument together.

 

16.                               No Waiver.  No waiver by any party of any
breach of any term or provision of this Agreement shall be construed to be, nor
be a waiver of any preceding, concurrent or succeeding breach of the same or of
any other term or provision hereof.  No waiver shall be binding on the part of,
or on behalf of, any other party entering into this Agreement.

 

17.                               Entire Agreement.  This Agreement contains all
of the terms and conditions agreed upon by the parties hereto regarding the
subject matter of this Agreement.  Any prior

 

B-5

--------------------------------------------------------------------------------


 

agreements, promises, negotiations, or representations, either oral or written,
relating to the subject matter of this Agreement not expressly set forth in this
Agreement are of no force or effect.  This Agreement constitutes a single,
integrated, written contract and expresses the entire agreement of the parties
hereto with respect to the subject matter of this Agreement.  No supplement,
modification, or amendment of this Agreement shall be binding unless executed in
writing by all the parities.

 

18.                               Severability.  The terms hereof are severable,
and the invalidity of any term hereof shall not affect the validity of any other
term.

 

19.                               Date of Execution.  The date that Executive
signs this agreement is the “date of execution” of this Agreement.

 

20.                               Choice of Law.  This Agreement shall be
construed and governed exclusively by the laws of the State of California.  Any
disputes arising under this Agreement of any kind or character, including but
not limited to those involving a breach of the Agreement, or the enforcement
thereof shall be resolved by binding arbitration held in Los Angeles, California
under the rules and auspices of the Commercial Tribunal section of the American
Arbitration Association.  The prevailing party in any dispute shall be entitled
to recover all reasonable attorney fees and costs incurred.

 

21.                               Indemnification.  In the event that any
warranty or assurance contained in this Agreement has been or subsequently is
breached, the breaching party shall indemnify and hold harmless each of the
other parties to this Agreement for any loss or damage resulting from such
breach.

 

22.                               Cooperation.  It is agreed and understood that
the general rule that ambiguities are to be construed against the drafter shall
not apply to this Agreement.  In the event that any language of this Agreement
is found to be ambiguous, each party shall have an opportunity to present
evidence as to the actual intent of the parties with respect to any such
language.

 

BY SIGNING THIS AGREEMENT, EXECUTIVE ACKNOWLEDGES THAT [HE/SHE] HAS READ IT,
UNDERSTANDS IT, UNDERSTANDS THAT [HE/SHE] IS GIVING UP IMPORTANT RIGHTS, AND
AGREES TO ALL AGREEMENT TERMS.

 

IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement
and Full Release of All Claims.

 

 

 

Date:

                   , 20  

 

 

 

Executive

 

 

 

 

 

 

Date:

                   , 20  

 

 

 

Smart & Final Inc.

 

B-6

--------------------------------------------------------------------------------
